UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 000-06404 CUSIP NUMBER (Check one): ¨ Form 10-K ¨ Form 20‑F ¨ Form 11-K x Form 10-Q ¨ Form 10-D ¨ Form N-SAR ¨ Form N-CSR For Period Ended: September 30, 2013 ¨ Transition Report on Form10‑K ¨ Transition Report on Form20‑F ¨ Transition Report on Form11‑K ¨ Transition Report on Form10‑Q ¨ Transition Report on FormN‑SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PARTI– REGISTRANT INFORMATION Gateway Energy Corporation Full Name of Registrant Former Name if Applicable 1415 Louisiana Street, Suite 4100 Address of Principal Executive Office (Street and Number) Houston, TX 77002 City, State and Zip Code PARTII– RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b‑25(b), the following should be completed. (Check box if appropriate) x (a) The reasons described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense; (b) The subject annual report, semi‑annual report, transition report on Form10‑K, Form20‑F, Form 11‑K, FormN‑SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10‑Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule12b‑25(c) has been attached if applicable. PARTIII– NARRATIVE State below in reasonable detail the reasons why Forms10‑K, 20‑F, 11‑K, 10‑Q, 10-D, N‑SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The registrant’s
